    Case 4:19-cv-00272-WTM-CLR Document 10 Filed 03/16/21 Page 1 of 1




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

KEITH ALLEN,              )
                          )
         Plaintiff,       )
                          )
v.                        )                         CV419-272
                          )
COMMISSIONER ANDREW SAUL, )
                          )
         Defendant.       )

                                   ORDER

     The Court recommended that plaintiff’s motion for leave to proceed

in forma pauperis, doc. 2, and amended motion for leave to proceed in

forma pauper, doc. 7, be denied. Doc. 8. Plaintiff has now remitted the

required filing fee for his complaint. Therefore, the Court VACATES its

Report and Recommendation. Id. The Clerk of Court is DIRECTED to

ADMINISTRATIVELY TERMINATE plaintiff’s in forma pauperis

motions as moot. Doc. 2; doc. 7.

     SO ORDERED, this 16th day of March, 2021.



                                   _______________________________
                                   _____________
                                              _ ______
                                                    _____________
                                                    __        ___
                                                               ____
                                                                _ __
                                   CHRISTOPHER
                                    CHRISTOP  O HER L. RAY    Y
                                   UNITED STATES MAGISTRATE
                                                         MAGIISTR    JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
